Citation Nr: 1202858	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-42 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for seborrheic dermatitis with facial telangiectasias.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that, for the period prior to September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema, telangiectasias, and scaling which affected approximately 33 percent of his face and 3 percent of his total body surface area.

2.  The medical evidence of record shows that, for the period on and after September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema and telangiectasias which affected approximately 60 percent of his face.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for seborrheic dermatitis with facial telangiectasias have not been met prior to September 8, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for a rating of 60 percent for seborrheic dermatitis with facial telangiectasias, for the period on and after September 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2005, March 2006, and March 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's seborrheic dermatitis claim is based on the assignment of an initial rating following an initial award of service connection for seborrheic dermatitis.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for seborrheic dermatitis with facial telangiectasias was granted by a February 2009 rating decision and a 30 percent rating was assigned, effective June 15, 2005, under Diagnostic Code 7800-7806.  38 C.F.R. § 4.118 (2011).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that disfigurement of the head, face, or neck, under Diagnostic Code 7800, was the service-connected disorder, and dermatitis or eczema, under Diagnostic Code 7806, was a residual condition.

A June 2005 private medical report stated that the Veteran complained of redness and burning on his face.  On physical examination, the Veteran had erythema and burning of the bilateral cheeks and nasal folds.  The impression was seborrheic dermatitis.  The Veteran was recommended for treatment with topical therapy.  The medical evidence of record shows that the Veteran's seborrheic dermatitis has been treated consistently with topical corticosteroids since June 2005.

An October 2005 VA skin examination report stated that the Veteran's seborrheic dermatitis was treated with topical therapy.  On physical examination the Veteran's skin disorder affected a 6.3 centimeter area on each cheek and a 2 by 3 centimeter area on each side of the nose.  The affected areas had erythema and fine telangiectasias.  There was some mild scaling of the eyebrows medially and on the mustache area.  The affected area was approximately 32 percent of the Veteran's face and 3 percent of his total body surface area.  Color photographs were provided, which showed facial redness and inflammation in the described areas.  The diagnosis was facial telangiectasias and seborrheic dermatitis.

An October 2006 private medical report stated that the Veteran has seborrheic dermatitis on his face, for which he was treated with topical therapy.  The condition was reported to be flaring up, with dry skin, flaking, and redness.

A November 2006 private medical report stated that the Veteran has seborrheic dermatitis on his face, for which he was treated with topical therapy.  The condition was reported to be improved and doing well.

In a February 2009 VA skin examination report, the Veteran reported constant burning and itching.  He reported that he had used constant topical corticosteroid treatments over the previous 12 months.  On physical examination, there was mild erythema on the bilateral malar cheeks and glabella, without scaling.  The Veteran's scalp and conchal bowls were clear.  The affected area was approximately 33 percent of the Veteran's face and 3 percent of his total body surface area.

In an August 2009 VA dermatology report, the Veteran reported that he had a recent flare up of seborrheic dermatitis which had resolved following topical therapy treatment.  On physical examination, there was no evidence of erythema on the malar cheeks.  There was also no scaling and the Veteran's scalp was clear.  There were multiple waxy 2 millimeter umbilicated, flesh colored papules on the forehead.  The assessment was seborrheic dermatitis, improved, and sebaceous hyperplasia.

An August 2009 VA outpatient medical report stated that, on physical examination, the Veteran had a small area of dry flaky skin on his forehead.  The assessment was seborrheic dermatitis, improved with treatment.

In an October 2009 VA dermatology report, the Veteran complained of an outbreak of seborrheic dermatitis involving his forehead, ears, and right leg.  On physical examination, there was erythema and scaling on the bilateral conchal bowls, with erythematous scaly patches on the central forehead and right leg.  The assessment was seborrheic dermatitis with some activity in the ears, as well as eczema/irritant contact dermatitis/allergic contact dermatitis with an unclear etiology of the forehead and possible nummular dermatitis of the right leg.

A November 2009 VA outpatient medical report stated that, on physical examination, the Veteran had an area of erythematous papules on his forehead.  The assessment was seborrheic dermatitis, improved with treatment.

In a February 2010 VA dermatology report, the Veteran complained of mild scaling and redness on occasion, but that medication helped a lot.  On physical examination, the bilateral conchal bowls were clear, there was trace erythema on the central forehead, and scaling around the eyebrows.  The assessment was seborrheic dermatitis which was doing well.

In an April 2011VA dermatology report, the Veteran reported a recent flare up of his seborrheic dermatitis.  On physical examination, the bilateral conchal bowls were clear, there was trace erythema on the central forehead, and scaling around the eyebrows.  There were also two scaly pink macules on the vertex scalp.  The assessment was seborrheic dermatitis which was doing well and actinic keratosis, for which cryotherapy was applied.

A September 2011 private medical report stated that the Veteran had a 20 year history of seborrheic dermatitis which affected his face and ears, but without scalp involvement.  He reported experiencing burning, pink discoloration and waxy scaling in the affected areas.  The Veteran used daily topical corticosteroid treatment.  On objective examination, the Veteran's central forehead had a 5 by 7 centimeter patch of skin with erythema and telangiectasias.  The Veteran's bilateral malar cheeks had 2 by 2 centimeter patches of skin with erythema and telangiectasias.  There were also pink patches with adherent superficial scaling located in the eyebrows, nasolabial folds, and paranasal skin.  The affected area was approximately 60 percent of the face.  The assessment was rosacea and seborrheic dermatitis.

Color photographs of the Veteran's face from September 2011 showed redness and inflammation on the cheeks, jaw, chin, upper lip, nose, and forehead.

During the pendency of this appeal, the schedular rating criteria pertaining to the skin were amended, effective October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider those revisions in deciding the Veteran's claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).

Under Diagnostic Code 7806, a 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The medical evidence of record shows that, for the period prior to September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema, telangiectasias, and scaling which affected approximately 33 percent of his face and 3 percent of his total body surface area.  There is no medical evidence of record that the Veteran's seborrheic dermatitis affected more than 40 percent of his entire body or more than 40 percent of exposed areas prior to September 8, 2011.  While the Veteran has claimed that the October 2005 VA skin examination report did not take into account the presence of the skin disorder on his forehead, color photographs were taken in conjunction with the examination and are associated with the claims file.  Review of those photographs does not show any redness or inflammation on the Veteran's forehead at that time.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the October 2005 VA skin examination report did consider the totality of the Veteran's skin disorder as it existed at that time.  In addition, while the medical evidence of record shows that the Veteran has been treated consistently with corticosteroids since at least June 2005, that treatment has been topical, not systemic.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 7806, for the period prior to September 8, 2011.

The medical evidence of record shows that, for the period on and after September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema and telangiectasias which affected approximately 60 percent of his face.  Accordingly, the Board finds that a rating of 60 percent is warranted under Diagnostic Code 7806, for the period on and after September 8, 2011.  A 60 percent rating is the maximum available under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Accordingly, a rating in excess of 60 percent is not available under this diagnostic code.

The Board has also considered rating the Veteran's seborrheic dermatitis under all other diagnostic codes.  Dermatitis may be rated as disfigurement of the head face or neck, under Diagnostic Code 7800, or as scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

As the Veteran's seborrheic dermatitis is on his head, face and neck, Diagnostic Codes 7801 and 7802 are not applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  In addition, 10 percent ratings are the maximum available under Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  Accordingly, ratings in excess of those assigned herein are not available under these diagnostic codes.  In addition, the Veteran does not meet the criteria for the 10 percent rating under those diagnostic codes.  Furthermore, the medical evidence of record does not show that the Veteran's seborrheic dermatitis has caused limitation of function of any body part.  Accordingly, ratings in excess of those assigned herein are not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1) (2008).

Diagnostic Code 7800 provides that a 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.   38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

For the purposes of Diagnostic Code 7800, the medical evidence of record shows that the Veteran meets the criteria for only two characteristics of disfigurement.  Specifically, the medical evidence shows that the Veteran's skin was reddened, which is analogous to hypo- or hyper-pigmentation, and the texture was abnormal, both in an area exceeding six square inches.  Therefore, ratings in excess of those assigned herein are not warranted under Diagnostic Code 7800 at any point during the period on appeal.

As this issue deals with the rating assigned following the original award of service connection, consideration has been given to the question of whether further staged ratings would be in order.  However, as the ratings assigned herein compensate, at most, the degree of impairment shown since the date of the grant of service connection for seborrheic dermatitis with facial telangiectasias, the Board finds no basis for further staged ratings with respect to this claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for seborrheic dermatitis with facial telangiectasias inadequate.  The Veteran's seborrheic dermatitis was rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008), the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  For the period prior to September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema, telangiectasias, and scaling which affected approximately 33 percent of his face and 3 percent of his total body surface area.  For the period on and after September 8, 2011, the Veteran's seborrheic dermatitis was manifested by erythema and telangiectasias which affected approximately 60 percent of his face.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings assigned herein for his seborrheic dermatitis.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of skin disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's seborrheic dermatitis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular ratings assigned herein are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

In reaching this decision, the Board finds that the preponderance of the evidence of shows that the Veteran's seborrheic dermatitis does not meet the criteria for ratings in excess of those assigned herein.  Therefore, the claim for increased ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial rating in excess of 30 percent for seborrheic dermatitis with facial telangiectasias is denied prior to September 8, 2011.

A rating of 60 percent, but not higher, for seborrheic dermatitis with facial telangiectasias, for the period on and after September 8, 2011, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


